Citation Nr: 0332724	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis 
and chronic lichen simplex of the scrotum, currently rated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus with post operative residuals of osteotomies, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from January 1980 to January 
1984 and from July 1984 to November 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied increased 
evaluations for the skin condition (rated 30 percent) and the 
bilateral foot condition (rated 10 percent).  The issue of 
entitlement to an increased evaluation for tinea pedis and 
chronic lichen simplex of the scrotum will be addressed in 
the remand section of this decision.


FINDING OF FACT

The bilateral foot condition is manifested primarily by 
radiological findings consistent with arthritis, and 
limitation of motion of the ankle, painful motion, an 
asymptomatic scar, and tinea pedis of each foot that produce 
moderate functional impairment; marked deformity of either 
foot or symptoms that produce moderately severe or severe 
functional impairment of either foot are not found.


CONCLUSION OF LAW

The criteria for an increased evaluation for the bilateral 
foot condition with the assignment of a separate 10 percent 
evaluation for flatfoot with postoperative residuals of 
osteotomy of each foot are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Codes 5003, 5271, 5276, 5284 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for bilateral pes planus with 
post operative residuals of osteotomies, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the bilateral foot condition.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a February 2003 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1980 to January 
1984 and from July 1984 to November 1987.

Service medical records reveal that the veteran underwent a 
medical board evaluation in June 1987.  It was noted that he 
had undergone surgery for painful exostosis of the first 
metatarsal/tarsal joint and painful tailor bunionette of the 
left foot in 1981, and similar surgery of the right foot in 
1982.  The medical board referred his case to a Physical 
Evaluation Board for consideration of separation of the 
veteran from active service due to painful exostosis of the 
5th metatarsal of the left foot, status post corrective 
surgery; painful exostosis of the 1st metatarsal/metatarsal 
joint of the left foot, status post surgery; painful 
exostosis of the tarsal/metatarsal joint of the right foot, 
status post surgery; and painful bilateral pes planus.

An August 1984 RO rating decision had granted service 
connection for post operative residuals of osteotomy of the 
right foot and assigned a 10 percent evaluation for this 
condition, effective from January 1984.  This rating decision 
also granted service connection for post operative residuals 
of osteotomy of the left foot and assigned a zero percent 
rating, effective from January 1984.

A December 1988 RO rating decision notes that the veteran had 
been on active duty from July 1984 to November 1987 and 
reduced the evaluation for the post operative residuals of 
osteotomy of the right foot from 10  to zero percent.  The 
zero percent rating was effective from November 1987.

A September 1991 RO rating decision reclassified the right 
and left foot conditions to one bilateral foot condition, 
bilateral pes planus with post operative residuals of 
osteotomies.  The separate zero percent evaluations for the 
right and left foot conditions were terminated and one 
separate 10 percent evaluation was assigned for the bilateral 
foot condition, effective from July 1991.  The 10 percent 
rating for the bilateral foot condition has remained 
unchanged since then except for a total rating that was 
assigned from January 23, 2002, to May 2002 based on surgery 
and convalescence due to the left foot condition.

VA medical records show that the veteran was treated and 
evaluated for various conditions, including right and left 
foot problems, from 1997 to 2003.  The more salient medical 
reports related to the claim being considered in this appeal 
are discussed below.

The veteran underwent a VA examination in January 1998.  He 
had a normal gait.  He had difficulty with toe walking and 
heel walking.  There was no swelling of the feet.  He had 
full range of motion.  He had tenderness on palpation of the 
surgical area.  X-rays of the feet were taken.  The diagnosis 
was post traumatic arthritis of both feet.

The veteran underwent a VA examination of his feet in 
December 1999.  He complained of pain on the bottom of the 
left foot and of pain on the top of both feet.  He stated 
that the pain had been present for several years and was 
worsening.  There was a 3 to 4 centimeters scar of the 
metatarsocuneiform joint of both feet.  A small exostosis was 
noted on palpation of the metatarsocunieform joint.  There 
was slight pain with palpation with swelling of the bursa.  
There was an adductovarus rotation of both 5th digits.  There 
was a scar extending from the proximal interphalangeal joint 
over the head of the 5th metatarsal of both feet.  There was 
no pain on palpation of the scar.  With direct palpation of 
the bands of the plantar fascia, a small fibroma in the 
medial band was noted.  It was painful with palpation.  His 
stance was normal with a low arch morphology, left greater 
than right.   His heels were approximately 2 degrees of 
varus.  The diagnosis was mild pes planus, bilaterally; 
fibroma, medial band of the left foot; and metatarsocuneiform 
exostosis of both feet.  The examiner opined that the 
metatarsocuneiform exostosis was most likely related to the 
service-connected bilateral foot condition, but that the 
fibroma of the left foot was not.

The veteran underwent a VA examination of his feet in October 
2001.  He complained of a painful 5th toe on the left foot 
and a right foot "collapsing".  There was a rather larger, 
prominent, metatarsocuneiform prominence to each foot.  It 
was palpable and discomforting.  There was a scar of each 5th 
digit that revealed discomfort in the area.  He had a cavus 
split, bilaterally, with a plantarflexed first ray and an 
adductovarus deformity of the 5th toe.  There was 
hypersensitivity along the post-surgical scar to the 
metatarsocuneiform area of the right foot without Tinel's 
sign or Valleux's sign present.  There was tenderness along 
the metatarsocuneiform joint.  His gait examination noted a 
cavus foot deformity, as well as adductovarus of the 5th toe, 
bilaterally.  Radiographic evaluation revealed post-surgical 
changes to the 5th metatarsal with shortening in rotation of 
the distal aspect of the metatarsal.  The lateral view of the 
right foot, non-weight bearing reviews, noted prominent 
metatarsocuneiform joint, as well as some spurring changes of 
the navicular in the dorsal aspect and a prominence of the 
navicular.  On the oblique view, there appeared to be some 
sclerotic change in the metatarsocuneiform joint without full 
fusion of the joint, but there was a sclerotic line and some 
narrowing of the joint in the metatarsocuneiform area.  The 
diagnoses were questionable neuritis of the intermediate 
dorsocutaneous nerve on the right foot with possible nerve 
entrapment; metatarsocuneiform exostosis with changes 
consistent with arthritis, and post-surgical changes of the 
5th metatarsal, bilaterally, an the 5th digit on the right 
foot.

A VA medical report shows that the veteran underwent 
exostectomy at the base of the first metatarsal of the left 
foot, and arthroplasty at the proximal interphalangeal  joint 
of the 5th digit of the left foot.  The diagnoses were 
exostosis at the base of the first metatarsal of the left 
foot and hammertoe of the fifth digit of the left foot.

The veteran underwent a VA examination of his feet in 
February 2003.  He complained of pain in both feet when he 
walked.  He had flat feet.  There were scars on the dorsum of 
both feet and 5th toe due to surgery.  Range of motion of the 
right ankle was dorsiflexion to 12 degrees, plantar flexion 
to 44 degrees, supination to 18 degrees, and pronation to 5 
degrees.  Dorsiflexion of the left ankle was to 14 degrees, 
plantar flexion to 42 degrees, supination to 20 degrees, and 
pronation to 5 degrees.  Motion of the feet was limited by 
pain.  There was no objective evidence of instability.  There 
was no weakness.  There was tenderness.  His gait was mildly 
antalgic.  There were callosities under the first and 5th 
metatarsal heads, bilaterally.  He could rise on his toes, 
but not his heels.  X-rays of the feet showed osteotomy of 
the proximal phalanx of the fifth toes, a metallic object at 
the base of the first metatarsal, and degenerative changes of 
the first metatarsophalangeal joint of each foot.  The 
diagnoses were bilateral flatfoot; plantar fasciitis of both 
feet, and status post osteotomy of the 5th toes, bilaterally, 
and surgery of the mid feet on both sides and twice on the 
left side.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The report of the veteran's VA examination in October 2001 
reveals that the veteran has radiological findings of joints 
of the feet consistent with arthritis, and the report of his 
VA examination in January 1998 indicates that the changes are 
post traumatic.  Hence, the Board finds that the arthritis of 
the feet is most likely related to the service-connected 
bilateral foot condition.  The report of this examination 
also indicates the presence of questionable neurological 
deficits, but the evidence as a whole does not reveal the 
presence of neurological deficits related to the service-
connected bilateral foot condition.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

A noncompensable evaluation is warranted for mild unilateral 
or bilateral acquired flatfoot (pes planus) with symptoms 
that are relieved by built-up shoes or arch supports.  A 
10 percent evaluation is warranted for moderate unilateral or 
bilateral acquired flatfoot (pes planus) where the weight-
bearing lines are over or medial to the great toes and there 
is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 20 percent evaluation is 
warranted for severe unilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the foot, indications of 
swelling on use of the foot, and characteristic callosities.  
A 30 percent evaluation is warranted for pronounced 
unilateral acquired flatfoot manifested by marked pronation, 
extreme tenderness of the plantar surface of the foot, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation that is not improved by an 
orthopedic shoe or appliance.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The report of the veteran's VA examination in February 2003 
shows that the veteran has limitation of motion of the ankles 
that is most likely related to his arthritis and other 
deformities of the feet.  The evidence also indicates that 
the veteran has pain with motion of the feet that produces 
functional impairment, such as the inability to run and 
difficulty walking.  Hence, the Board finds that the evidence 
supports the assignment of a separate 10 percent evaluation 
for the arthritis and other symptoms of each foot that 
produce moderate functional impairment under the provisions 
of diagnostic code 5271 or 5284 with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
evidence, including the report of his VA examination in 
February 2003, does not show the presence of incoordination, 
weakness, fatigability or other symptoms to support the 
assignment of a rating in excess of 10 percent under those 
diagnostic codes based on moderately severe or severe 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The evidence also indicates that the veteran has scars of the 
feet related to surgeries for his bilateral foot condition, 
but the evidence does not indicate that those scars are 
symptomatic to support the assignment of a compensable 
evaluation under diagnostic codes 7803, 7804 or 7805.  The 
pain and limitation of the feet caused by the bilateral foot 
condition has already been considered in the assignment of 
separate 10 percent evaluations for the right and left foot 
conditions as noted in the above paragraph.  These 
manifestations may not be considered again to support another 
separate evaluation unless they produce additional functional 
impairment that is not demonstrated by the record.  

The evidence also shows that the veteran has flat feet, but 
the evidence, as noted on the report of his VA examination in 
December 1999, indicates that this impairment is mild.  The 
evidence does not show that the flat feet condition produces 
marked deformity with associated symptomatology of one or 
both feet to support a rating in excess of 10 percent for 
bilateral or unilateral pes planus under code 5276.

After consideration of all the evidence, the Board finds that 
the evidence supports the assignment (in lieu of the single 
10 percent rating currently in effect) of a separate 
10 percent evaluation for the pes planus of each foot with 
residuals of surgery or surgeries, but no more.  Hence, the 
claim for an increased evaluation for the bilateral foot 
condition is granted to this extent.





ORDER

An increased evaluation in the form of a separate 10 percent 
evaluation for the pes planus and residuals of surgery or 
surgeries of each foot is granted, subject to the regulations 
applicable to the payment of monetary benefits.

REMAND

With regard to the claim for an increased evaluation for 
tinea pedis and chronic lichen simplex of the scrotum, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  If additional evidence is received, 
the RO should review the claim for an 
increased evaluation for tinea pedis and 
chronic lichen simplex of the scrotum.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



